DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/889,290 filed on June 01, 2020 in which claims 1-17 are presented for examination.
Status of Claims

Claims 1-17 are pending, of which claims 1, 9 and 12 are in independent form. Claims 1-17 are rejected for double patenting. 

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of US Patent No. 10,671,648 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 directed to the same invention as that of claim 1 of commonly assigned US Patent No. 10,671,648 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.


Claims 1-17 are rejected on the ground of statutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10,671,648 B2 (hereinafter referred as ‘648.
Application 11/326,583
US Patent No. 10,671,648 B2
1.  A method, comprising:

storing a plurality of data items in a data aggregation system, each of the plurality of data items being associated with one or more geographic location identifiers of a particular geographic point on earth, wherein at least a portion of the plurality of data items stored in the data aggregation system are further associated with one or more time identifiers including one or more time or time periods, indicative of a time history of an associated data item regarding the associated geographic point on earth;

receiving, by at least one processor, a query regarding a geographic location and including time information;



outputting the retrieved data items.


storing a plurality of data items in a data aggregation system, each of the plurality of data items being associated with one or more geographic location identifiers of a particular geographic point on earth, wherein at least a portion of the plurality of data items stored in the 
data aggregation system are further associated with one or more time 
identifiers including one or more time or time periods, indicative of a time 
history of an associated data item regarding the associated geographic point on earth;  

receiving, by at least one processor, a query regarding a geographic location and including time information;



system, data items having associated geographic location identifiers matching the received geographic location and having associated time identifiers matching the received time information; and 

outputting the retrieved data items. 


Since claim 1 is identical to claim 1 of ‘648, it is not patentably distinct from claim 1 of ‘648. The dependents are rejected for the same rationale.
This is a statutory-type double patenting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/12/2022